Citation Nr: 1325822	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from November 1957 to November 1960, and from November 1963 to November 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose from January and June 2009 RO decisions.  In January 2009, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective July 30, 2007, while the June 2009 rating decision continued the initial 30 percent rating.  In June 2009, the Veteran filed a notice of disagreement (NOD) as to the rating assigned to service-connected PTSD.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month in February 2010.  After additional VA treatment records were associated with the claims file, a supplemental SOC (reflecting continued denial of a higher rating) was issued in March 2011.  

For reasons discussed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.  


REMAND

As noted in the Introduction, entitlement to service connection for PTSD was established in January 2009 and the RO assigned an initial, 30 percent rating, effective July 30, 2007.  

The Veteran filed a  timely notice of disagreement (NOD) as to the initial rating assigned to PTSD and he perfected his appeal by submitting a timely VA Form 9.  See June 2009 NOD and February 2010 VA Form 9.  The Veteran did not request a Board hearing on his substantive appeal and, thus, the matter on appeal was certified to the Board for adjudication.  

Nevertheless, in June 2011, the Veteran, through his representative, indicated a desire for a Board hearing at the RO (Travel Board hearing) in order to provide testimony to support his claim.  See June 2011 Addendum Statement in lieu of VA Form 646.  The Veteran has not yet been afforded a Travel Board hearing, and a review of the file does not reveal that he has withdrawn his request for such hearing since the June 2011 statement.  Hence, there remains an outstanding Travel Board hearing request. 

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2012) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of the matter on appeal to the RO for the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  Thereafter, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



